DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on . 
Claims 17-34 are currently pending and have been examined.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
July 30, 2019
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing” () must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites, “wherein the supporting part is configured as a sonotrode during creation of the ultrasonic weld” which contains both an apparatus and the steps of creating the apparatus. A single claim which claims both an apparatus and process steps of creating the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph since it is not clear whether infringement occurs when the apparatus is created or when the supporting part is configured as a sonotrode during apparatus creation. For example, it is not clear if infringement would occur if claimed apparatus is created or when method steps are performed. See MPEP § 2173.05(p). To claim in two classes of claims, two separate claims in the same application typically are needed. Claiming the capability of an apparatus to perform a method, such as “configured to” or “operative to” perform a method or a step, is an apparatus limitation, not a method one.
Claim 30 contains the limitation, “wherein the ultrasonic range is about 35 kHz”. A review of the specification did not provide any indication as to what range of specific activity is covered by the term “about”, and it is therefore indefinite. See MPEP § 2173.05(b)(III)(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 25-26, 28, and 31  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sen et al. (US 20170328737), hereinafter Sen et al.
Regarding Claim , 
 disclose:
A sensor device for detecting an angular position of a rotating shaft that is rotatably supported in a housing (¶¶), the sensor device comprising a transducer magnet () that is attached to a supporting part that is connected to the rotating shaft  (¶¶), wherein the supporting part () is joined to the transducer magnet () via an ultrasonic weld (¶¶0043, ) (Claim 1, Claim 25).
Regarding Claim , 
 disclose:
wherein the ultrasonic weld is bonded and shape-locking (¶¶).
Regarding Claim , 
Claim 19 recites the limitation “wherein the supporting part is configured as a sonotrode during creation of the ultrasonic weld.”  This limitation is being treated as a 
 The language, term, or phrase "wherein the supporting part is configured as a sonotrode during creation of the ultrasonic weld", is directed towards the process of making a sensor device.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the supporting part is configured as a sonotrode during creation of the ultrasonic weld." only requires a supporting part, which does not distinguish the invention from Sen et al., who teaches the structure as claimed. (Sen et al: ¶¶0043, ) (Sen et al: Claim 1, Claim 25).
Regarding Claim , 
 disclose:
An electromechanical power steering system for a motor vehicle, the electromechanical power steering system comprising the sensor device (¶¶).
Regarding Claim , 
 disclose:
wherein the rotating shaft is a steering shaft of the electromechanical power steering system (¶¶).
Regarding Claim , 
 disclose:
A method for assembling a sensor device for detecting an angular position of a rotating shaft that is rotatably supported in a housing (¶¶), with a transducer magnet that is configured to be attached to a supporting part that is connectable to the rotating shaft, the method comprising:
partially inserting the supporting part into the transducer magnet with a defined pressure ();
introducing a high-frequency mechanical vibration in an ultrasonic range into the supporting part (¶¶);
pressing the supporting part into the transducer magnet with a defined pressure (¶¶); and

Regarding Claim , 
 disclose:
wherein the transducer magnet comprises plastic, wherein introducing the high-frequency mechanical vibration in the ultrasonic range into the supporting part at least partially heats and plasticizes the transducer magnet (¶¶).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 20-22, 27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. as applied above, and further in view of Hirning (US 2011/0260718), hereinafter Hirning.
Regarding Claim , 
 disclose:
wherein the supporting part is a supporting rod.
Hirning teaches:
A prior art sensor device using a known technique that is applicable to the device of Sen et al.  Namely the technique of utilizing a configuration wherein the supporting part is a supporting rod () (¶¶-0021) to abosorb high axial pressing forces (¶¶-0021).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Hirning to the device of Sen et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would utilize a configuration wherein the supporting part is a supporting rod in Sen et al. to abosorb high axial pressing forces (¶¶-0021). 
Regarding Claim , 
 disclose:
wherein the transducer magnet is ring-shaped and encloses the supporting rod (Hirinig: ) (Hirning: ).
Regarding Claim , 
 disclose:
wherein an exterior of the supporting part (Hirning: ) comprises knurling (Hirning: ) (Hirning: ¶0019-0021).
Regarding Claim , 
 disclose:
wherein the rotating shaft is a rotor shaft of an electric motor (Hirning: ¶¶).
Regarding Claim , 
 disclose:
wherein the transducer magnet that has been at least partially plasticized such that after cooling a shape-locking, bonded joint exists between the transducer magnet and the supporting part (¶¶).
Sen et al. fail to explicitly disclose:
An outside of a supporting part having knurling and a plasticized flow flowing around undercuts of knurling
Hirning teaches:
A prior art sensor device using a known technique that is applicable to the device of Sen et al.  Namely the technique of utilizing knurling to establish a friction fit between a carrier pin and a magnet (¶¶-0021) to assure proper positioning of the supporting part with respect to the magnet (¶¶-0021).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Hirning to the device of Sen et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would assure proper positioning of the supporting part with respect to the magnet and form a shape locking 
Regarding Claim , 
 disclose:
wherein the supporting part is a supporting rod.
Hirning teaches:
A prior art sensor using a known technique that is applicable to the method of Sen et al.  Namely the technique of utilizing a configuration wherein the supporting part is a supporting rod () (¶¶-0021) to abosorb high axial pressing forces (¶¶-0021).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Hirning to the device of Sen et al. would have yielded predictable results and resulted in an improved method.  Namely, a method that would utilize a configuration wherein the supporting part is a supporting rod in Sen et al. to abosorb high axial pressing forces (¶¶-0021). 
Regarding Claim , 
 disclose:
wherein the transducer magnet is ring-shaped and encloses the supporting rod (Hirning: ) (Hirning: ).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. and Hirning as applied above, and further in view of Lee (US 5,298,826), hereinafter Lee et al.
Regarding Claim , 
 disclose:
wherein the knurling is cross knurling.
Lee et al. teach:
Wherein the knurling is cross knurling
A prior art device using a known technique that is applicable to the combination of references.  Namely the technique of utilizing a cross knurling in a supporting part to prevent unwanted slipping, axial displacement, or falling off of a shaft to attach a permanent magnet member to a shaft (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Lee et al. to the device of combination of references would have yielded predictable results and resulted in an improved device.  Namely, a device that would utilize a configuration wherein the knurling is cross knurling in a supportin part to prevent unwanted slipping, axial displacement, or falling off of a shaft to attach a permanent magnet member to a shaft (). 
Regarding Claim , 
 disclose:
wherein the knurling is longitudinal knurling.
Lee et al. teach:
Wherein the knurling is cross knurling
A prior art device using a known technique that is applicable to the combination of references.  Namely the technique of utilizing a longitudinal knurling in a supporting part to prevent unwanted slipping, axial displacement, or falling off of a shaft to attach a permanent magnet member to a shaft (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Lee et al. to the device of combination of references would have yielded predictable results and resulted in an improved device.  Namely, a device that would utilize a configuration wherein the knurling is longitudinal knurling in a supporting part to prevent unwanted slipping, axial displacement, or falling off of a shaft to attach a permanent magnet member to a shaft (). 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. and Hirning as applied above, and further in view of Bowen (US 2010/0213277), hereinafter Lee et al.
Regarding Claim , 
 disclose:
wherein the ultrasonic range is 20 to 40 kHz.
Sen et al.  fail to specifically disclose that the ultrasonic range is 20 to 40 kHz.
Bowen teaches:
that frequencies used in ultrasonic welding of thermoplastics are 15 kHz, 20 kHz, 30 kHz, 35 kHz, 40 kHz and 70 kHz.  Given that Bowen further discloses that certain frequencies are preferable for specific materials, it would have been obvious to one of ordinary skill in the art to select an ultrasonic range of 20 to 40 kHz, depending on the design choice of the designer according, for example, to materials available to the designer.
In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); See also MPEP 2144.05.  
In addition, in the specification, Applicant does not note that utilizing an ultrasonic range of 20 to 40 kHz is critical or even has any particular advantage or purpose over the rest of the UV spectrum.   For example, Applicant states “Preferably, the high frequency vibration is in a range of 20 to 40 kHz, especially about 35 kHz.” (See Instant PgPub ¶), without ascribing a benefit or rationale for selecting these particular wavelengths. 
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim , 
 disclose:
wherein the ultrasonic range is about 35 kHz.
Bowen teaches:
that frequencies used in ultrasonic welding of thermoplastics are 15 kHz, 20 kHz, 30 kHz, 35 kHz, 40 kHz and 70 kHz.  Given that Bowen further discloses that certain frequencies are preferable for specific materials, it would have been obvious to one of ordinary skill in the art to select an ultrasonic range of about 35 kHz, depending on the design choice of the designer according, for example, to materials available to the designer.
In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); See also MPEP 2144.05.  
In addition, in the specification, Applicant does not note that utilizing an ultrasonic range of about 35 kHz is critical or even has any particular advantage or purpose over the rest of the UV spectrum.   For example, Applicant states “Preferably, the high frequency vibration is in a range of 20 to 40 kHz, especially about 35 kHz.” (See Instant PgPub ¶), without ascribing a benefit or rationale for selecting these particular wavelengths. 
Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/           Examiner, Art Unit 3747